Citation Nr: 0313818	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  96-50 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for mechanical back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant








ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 27, 1992 to 
August 26, 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The RO granted entitlement to service connection for 
mechanical back pain and a 10 percent rating was assigned, 
effective from August 27, 1995.  

In October 1996 the appellant provided oral testimony before 
a Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

The RO most recently affirmed the determination previously 
entered in November 2002.  


FINDING OF FACT

The veteran's low back disability is productive of 
characteristic pain on motion, with no evidence of muscle 
spasm on extreme forward bending, or additional functional 
loss due to pain or other pathology.  




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for mechanical back pain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic 
Codes (DCs) 5292, 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reveals that 
scoliosis of the thoraco-lumbar spine was noted at time of 
entrance onto active duty.  The veteran injured her back in 
1994 when she slipped and fell.  Treatment records reflect 
that she was seen for ongoing complaints of pain from the 
time of injury to her discharge.  An examination conducted 
shortly before discharge shows essentially full range of 
motion (ROM) and full strength in the back.  X-rays were 
interpreted as normal.  She continued to complain, however, 
of pain.  

In September 1995 the RO granted entitlement to service 
connection for mechanical back pain and a 10 percent rating 
was assigned, effective from the date following separation 
from service.  The RO denied entitlement to service 
connection for scoliosis of the thoraco-lumbar spine.  

At a personal hearing in October 1996, the veteran testified 
that she had experienced muscle spasms and that her legs went 
out from under her after prolonged standing or walking for 
periods greater than 20 minutes.  She had pain with daily 
activities.  She had spasms once a month which stopped her 
from exercising.  

Postservice VA treatment records from 1996 show that in April 
she was seen for complaints of back pain.  There was no 
tenderness or redness.  X-ray were interpreted as showing 
mild narrowing of the L4-L5 disc.  She was seen again in July 
1996 with similar complaints.  

Upon VA examination in November 1996 the veteran stated that 
her back pain had improved since the initial injury but had 
never completely healed.  Occasionally, she experienced sharp 
pain in her low back that radiated down into her leg.  This 
occurred about one time per month.  The sharp pain lasted for 
10 to 45 minutes.  In between these attacks, the low back 
area felt achy, or there was a tension there, or there were 
spasms.  It did not interfere with her sleep.  The last 
attack had occurred 1 month prior to the examination.  She 
had no pain in her back at rest.  

Examination showed there were no postural abnormalities or 
fixed deformities.  Musculature of the back was good.  There 
was full ROM in all directions with good back muscle 
strength.  There was slight pain in the lumbosacral area 
extending slightly to the left with certain extreme motions 
of the back.  There was also some slight tenderness to 
palpation in the left lumbosacral area.  No neurological 
involvement was shown.  The diagnosis was chronic low back 
sprain.  

VA radiographic report from November 1996 showed narrowing of 
the L4-L5 disc.  

Private chiropractic treatment records dated from 1996 
through 1998 reflect that the veteran was seen for complaints 
of pain in the low back after prolonged sitting, and after 
lifting objects.  She also reported pain after walking long 
distances and after prolonged sitting.  The chiropractor 
assessed that the veteran suffered from chronic recurrent 
thoraco-lumbar biomechanical impropriety with associated 
myofascitis.  X-rays showed hyperlordosis with facetrophy at 
L4-5 and L5-S1.  

When examined by VA in August 1998 the veteran complained of 
low back pain that was steady and moderate in intensity.  
Treatment included the taking of Motrin with mild to moderate 
relief.  She reported difficulty with walking during work 
hours.  Standing tolerance was moderate.  
Examination revealed lumbosacral flexion to 70 degrees, 
extension to 15 degrees, lateral flexion to 20 degrees, 
bilaterally.  The spine was not bent following motion.  The 
examiner noted that there were no additional limitations, no 
spasm, or weakness, or fixed deformities.  There was normal 
back musculature and no paresthesias in both lower 
extremities.  The diagnosis was mild to moderate lumbosacral 
strain.  

The most recent VA orthopedic examination was conducted in 
October 2002.  The veteran reported back pain after carrying 
a 10 pound load which would last up to 2 days.  She reported 
flare-ups of pain if required to carry heavy boxes at work.  
Her treatment for back pain was to take Motrin and rest.  
Examination of the back showed that there was no evidence of 
muscle atrophy, muscle rigidity, muscle spasm, or wasting.  
The examiner's visual inspection of the thoracolumbar spine 
revealed a slight curvature of the spine.  On palpation there 
was tenderness at L4 and L5 and at the insertion of the 
trapezius muscle from T1-T8.  ROM testing showed forward 
flexion to 70 degrees, with extension to 20 degrees, and 
lateral bending to 50 degrees, bilaterally.  

The examiner noted that there were no additional limitations 
of function shown due to pain, fatigue, incoordination, 
weakness, or lack of endurance.  The examiner reported that 
there was no clinical evidence of any sciatica or 
neurological impairment.  X-rays showed a normal exam aside 
from mild rotoscoliosis convex to the right at the 
thoracolumbar junction.  (As noted earlier, service 
connection has already been denied for this preexisting 
condition.)  


Criteria
Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2002).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (CAVC) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

In Meeks v. West, 12 Vet. App. 352 (1999), the CAVC 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  

The veteran's low back disability has been characterized as 
mechanical back pain and rated under DC 5295.  

DC 5295 provides a 10 percent evaluation for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
evaluation may be assigned when there is severe lumbosacral 
strain with a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. 4.71a, DC 5295 
(2002).

DC 5292 provides that severe limitation of motion of the 
lumbar spine warrants a 40 percent rating.  Moderate 
limitation warrants a 20 percent rating and slight limitation 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5292 
(2002).  

The CAVC has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca, supra. 

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  


According to this regulation, it is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to these elements.  In addition, the regulations state that 
the functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  8 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of motion of the opposite undamaged 
joint.  38 C.F.R. § 4.59 (2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2002).  


Analysis

Preliminary Matter: Duty to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.



The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claim on appeal, in addition to formal VA 
examinations specifically addressing the nature and extent of 
severity of the disability at issue, thereby precluding a 
need for additional medical file opinion.

The RO's April 2002 supplemental statement of the case shows 
that it provide the criteria under the new and had considered 
them in its consideration of the claimant's appeal.




More recently, in an April 2003 letter the RO advised the 
veteran of regulations addressed by the VCAA, to include 
discussions of the evidence necessary to establish 
entitlement, what had been done on her claim, what 
information or evidence she needed to submit, and what VA 
would do to assist her.  She was advised of evidence she 
could submit himself or to sufficiently identify evidence and 
if private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for her.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of her 
responsibilities if she wanted such evidence to be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).  
The appellant did not furnish additional evidence subsequent 
to issuance of this letter.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  In this case a 
development letter was sent to the veteran in April 2003 
pursuant to Quartuccio and consistent with the requirements 
of Disabled American Veterans, et al.  

By rating decisions of record, the October 1996 statement of 
the case and subsequently dated rating actions and 
supplemental statements of the case, and other correspondence 
of record the RO informed the veteran of the laws and 
regulations governing their disposition of her claim, and 
clearly outlined their development of the record and 
application of pertinent governing criteria.  

As noted above, in April 2002 the RO issued a supplemental 
statement of the case wherein it furnished the provisions of 
the new law and clearly indicated that it had fully 
considered them and applied to the veteran's claim and mailed 
the veteran a development letter in April 2003 that was 
consistent with the requirements of Quartuccio and Disabled 
American Veterans et al.  .

Clearly, the veteran has been notified of her procedural and 
appellate rights.  During the appeal process, she has 
exercised several of these rights.  For instance, she has 
been afforded the opportunity to present information and 
arguments in favor of her claim, and she has in fact done so.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  This 
has included presentation of oral testimony before a Hearing 
Officer at the RO.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA and it has been fully considered and 
applied.


Increased Evaluation

An initial evaluation in excess of 10 percent is not 
warranted for the veteran's low back disability under DC 
5285, where a 10 percent evaluation may be added when a 
demonstrable deformity of the vertebral body is shown.  This 
is not demonstrated by the medical evidence.  X-ray in 
October 2002 showed a normal exam aside from mild 
rotoscoliosis convex to the right at the thoracolumbar 
junction which is a condition for which service connection 
has been denied.  

The remainder of the evidence is likewise devoid of any 
report or finding that she has a demonstrable deformity of a 
vertebral body due to a fractured vertebrae.  Consequently, a 
10 percent evaluation cannot be added to her 10 percent 
disability rating.  In addition, there are no reports or 
findings that the veteran has residuals of a fractured 
vertebrae that causes an abnormal mobility of the back which 
requires a neck brace (jury mast) without cord involvement.  
Additionally, it is not shown that she has had cord 
involvement, that she has been bedridden, or that she has 
required long leg braces.  Thus, an evaluation in excess of 
10 percent is not warranted for the veteran's low back 
disability under DC 5285.

An evaluation in excess of 10 percent is not warranted for 
the veteran's lumbosacral strain under DC 5292.  Under this 
code, a 20 percent evaluation will be assigned for moderate 
limitation of motion of the lumbar spine.  Such is not 
demonstrated by the medical evidence.  Specifically, as 
reported earlier, the VA examination reports demonstrate that 
the veteran's range of lumbar motion was full in 1996 and 
only slightly limited when she was examined in 1998 and 2002.  
Specifically, in 1998 ROM testing showed forward flexion to 
70 degrees, with extension to 20 degrees, and lateral bending 
to 50 degrees, bilaterally.  Thus, although her back has 
exhibited a limited motion, it is not shown to be moderate in 
nature which is the requirement for a 20 percent evaluation 
under Code 5292.

It is noted that DC 5293 is inapplicable in this case.  While 
the evidence shows that the veteran has experienced low back 
pain and a loss of lumbar motion, it does not show that her 
low back disability has been a manifestation of 
intervertebral disc syndrome.  Instead, the VA examination 
reports show that she has been diagnosed as having mechanical 
low back pain.  

The Board also finds that an evaluation in excess of 10 
percent cannot be assigned for the veteran's low back 
disability under DC 5295, as that requires evidence showing 
that she has had a lumbosacral strain with muscle spasm on 
extreme forward bending, and a unilateral loss of lateral 
spine motion in the standing position.  

In this case, the evidence does show that she complains of 
lumbosacral pain and has some slight loss of lumbar motion 
and has complained of what she considered to muscle spasms.  
However, the evidence to include multiple VA examinations is 
totally devoid of any report or clinical finding that she has 
had muscle spasms on extreme forward bending as a result of 
her service-connected condition.  Thus, an evaluation in 
excess of 10 percent cannot be assigned for the veteran's low 
back disability under DC 5295.




Application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 has also been considered.  While the veteran has 
experienced low back pain and a loss of lumbar motion, the 
Board emphasizes that there is no objective clinical evidence 
of pathology of functional loss due to pain, limitation of 
motion, weakness, etc., which would permit assignment of a 
higher evaluation under such criteria.  

Moreover, when the appellant was examined by VA in October 
2002, the examiner reported that although appellant 
complained of functional impairment, the examination was 
negative for additional limitations with repetition of 
movement related to pain, fatigue, incoordination, weakness 
or lack of endurance.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal.  However, as the preponderance of the 
evidence is against the claim on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West Supp. 2002; 38 C.F.R. 
§ 3.102 (2002); Gilbert, supra.  

As the Board has determined that an increased evaluation for 
mechanical low back pain is not warranted, the Board finds no 
basis for assignment of "staged ratings" during any part of 
the evaluation period on appeal.  See Fenderson, supra.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  





The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disability at issue for 
which an increased evaluation is sought by the veteran on 
appeal.  However, the RO determined that the veteran's case 
was not unusual or exceptional in nature warranting referral 
for consideration of extraschedular evaluation.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of her case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation for her low back disability.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of her 
low back disability at issue.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for mechanical low back pain is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

